                               UNITED STATES DISTRICT COURT
                                           for the
                            EASTERN DISTRICT OF NORTH CAROLINA

U.S.A. vs. Xavier Deshawn Lymas                                            Docket No. 5:12-CR-336-lBO

                               Petition for Action on Supervised Release

COMES NOW Haley Allison Huntley, U.S. Probation Officer of the court, presenting a petition for
modification of the Judgment and Commitment Order of Xavier Deshawn Lymas, who, upon an earlier plea
of guilty to Conspiracy to Rob Businesses Engaged in Interstate Commerce in violation of 18 U.S.C. §
195 l(b), and Using and Carrying a Firearm in Furtherance of a Crime of Violence and Aiding and Abetting
in violation of18 U.S.C. §§ 924(c)(l)(A) and 2, was sentenced by the Honorable Terrence W. Boyle, United
States District Judge, on August 22, 2013, to the custody of the Bureau of Prisons for a term of200 months.
It was further ordered that upon release from imprisonment the defendant be placed on supervised release
for a period of 60 months.

   Xavier Deshawn Lymas was released from custody on November 10, 2020, at which time the term of
supervised release commenced.

RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS
FOLLOWS On January 27, 2021, the defendant submitted a urine sample that tested positive for marijuana.
When confronted with the results, the defendant admitted to smoking marijuana. He stated that has been
under a lot of stress due to his health and his girlfriend's health and smoked marijuana to self-medicate.
The defendant was given a verbal reprimand for his drug use and signed an admission form admitting to
same. Through further conversation, it was decided that the defendant would also benefit from the addition
of a Mental Health condition so that he may receive counseling services to help deal with his stress
appropriately. The defendant signed a Waiver of Hearing agreeing to the proposed modification of
supervision.

PRAYING THAT THE COURT WILL ORDER that supervised release be modified as follows :

   1. The defendant shall participate as directed in a program approved by the probation office for the
      treatment of narcotic addiction, drug dependency, or alcohol dependency which will include
      urinalysis testing or other drug detection measures and may require residence or participation in a
      residential treatment facility.

   2. The defendant shall participate in a program of mental health treatment, as directed by the probation
      office.

Except as herein modified, the judgment shall remain in full force and effect.




            Case 5:12-cr-00336-BO Document 361 Filed 01/27/21 Page 1 of 2
Xavier Deshawn Lymas
Docket No. 5:12-CR-336-1BO
Petition For Action
Page2
Reviewed and approved,                          I declare under penalty of perjury that the foregoing
                                                is true and correct.


Isl Eddie J. Smith                              Isl Haley Allison Huntley
Eddie J. Smith                                 Haley Allison Huntley
Supervising U.S. Probation Officer             U.S. Probation Officer
                                               150 Rowan Street Suite 110
                                               Fayetteville, NC 28301
                                               Phone: 910-354-2533
                                               Executed On: January 27, 2021

                                       ORDER OF THE COURT

Considered and ordered this    {t, Z     day o f ~                 , 2021 , and ordered filed and



Ter~
made a part of the records in the above case.

                           w, Jj~
United States District Judge         ~{j .




            Case 5:12-cr-00336-BO Document 361 Filed 01/27/21 Page 2 of 2
